Citation Nr: 0616972	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-36 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation for a back strain with 
bulging disc, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1980 and from December 1990 to March 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO decision which, in 
pertinent part, denied an evaluation in excess of 10 percent 
for a back strain with a bulging disc.  In January 2006, the 
veteran provided testimony before the undersigned Acting 
Veterans Law Judge.  At the January 2006 Travel Board 
hearing, the veteran withdrew a claim for an increased 
evaluation in excess of 30 percent for painful calluses of 
both feet with eversion and toe clawing and pes planus.  As 
the transcript of that hearing has been reduced to writing, 
and the Board has not issued a decision with regard to that 
issue, the withdrawal of the claim is valid.  38 C.F.R. § 
20.204(b) (2005).  No issue regarding the evaluation of pes 
planus is before the Board for appellate review at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the effects of his bulging disc 
have become much more severe since his June 2004 VA 
examination, and that a "nerve block" was required in 
October 2005.  Further development of the claim is required.  
See Caffery v. Brown, 6 Vet App 377 (1994) (holding that VA 
has an obligation to provide contemporaneous examinations).  
No clinical records more recent than June 2004 are associated 
with the claims files.  During development on Remand, the 
veteran's current VA clinical records, and any other 
outstanding relevant medical records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which should include 
an explanation as to information or 
evidence needed to determine an effective 
date for an increased evaluation.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to identify or submit any 
additional records which might 
substantiate his claim for an increased 
rating.  The veteran should be advised 
that he should submit or identify any 
records which support his contention that 
he has lost time from work as a result of 
his service-connected back disability, or 
any evidence, such as an employer 
statement, about modifications of his job 
or activities needed to accommodate his 
service-connected back disability.      

3.  The veteran's current VA records 
regarding the back, from June 2004 to the 
present, should be obtained and 
associated with the claims files.  The 
veteran should also be afforded the 
opportunity to identify any non-VA 
providers, if he has been seen by any 
non-VA providers since he submitted the 
claim at issue in this appeal.

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected back 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Any necessary diagnostic 
examinations, to include X-ray studies, 
should be conducted.  The examiner should 
describe in detail the symptoms of the 
service-connected disability and the 
effects those symptoms would be expected 
to have on activities required for 
employment.  

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the notice 
provided to the veteran must be reviewed, 
and it should be verified that the notice 
conforms to the interpretation of the 
VCAA as in effect when the notice is 
provided, if that interpretation has 
changed since the date of issuance of 
this Remand by the Board.  

6.  Thereafter, the claim on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished an SSOC which addresses all 
of the evidence obtained.  The veteran 
should be afforded an opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


